Case 2:19-cv-02767-TLP-tmp Document 88 Filed 09/17/20 Page 1 of 4                      PageID 288




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 T.C. TYRA ELLIOTT,                               )
                                                  )
        Plaintiff,                                )
                                                  )        No. 2:19-cv-02767-TLP-tmp
 v.                                               )
                                                  )        JURY DEMAND
 L. GOLSTON, SGT. CUNNINGHAM, and                 )
 DEPUTY MOORE, and JAMES                          )
 FRANKLIN,                                        )
                                                  )
        Defendants.                               )


       ORDER ADOPTING REPORT AND RECOMMENDATION FOR MOTION
                   FOR JUDGMENT ON THE PLEADINGS


      Plaintiff T.C. Tyra Elliott sued L. Golston, Sgt. Cunningham, Deputy Moore, and James

Franklin pro se under 42 U.S. Code § 1983. (ECF No. 1.) Defendant Cunningham

(“Defendant”) moved for Judgment on the Pleadings under Fed. R. Civ. P. 12(c). (ECF No. 23.)

The Court referred this case to the Magistrate Court for determination of all pretrial matters

under Administrative Order 2013-05. The Magistrate Court entered a Report and

Recommendation (“R&R”) recommending that the Court deny Defendant’s Motion for

Judgment on the Pleadings. (ECF No. 80.) Defendant responded to the Magistrate Court’s

R&R. (ECF No. 84.) And Plaintiff replied. (ECF No. 86.)

      For the reasons below, the Court ADOPTS the R&R in full. The Court thus DENIES

Defendant’s Motion for Judgment on the Pleadings.
Case 2:19-cv-02767-TLP-tmp Document 88 Filed 09/17/20 Page 2 of 4                     PageID 289




                         THE REPORT AND RECOMMENDATION

       The Magistrate Court first noted that Defendant only makes one argument—that because

Defendant did not spray Plaintiff, his conduct does not qualify as force. (ECF No. 80 at PageID

247.) Defendant does not argue that his conduct was not excessive. (Id.) And so, the Magistrate

Court determined that this motion was limited to a single issue—whether a police officer

pointing pepper spray and threatening to use it on someone is a use of force. (Id. at PageID 247–

48.)

       The Magistrate Court referenced several cases in which the Sixth Circuit treated an officer

pointing a weapon as a use of force. (Id. at PageID 248) (citing Stricker v. Twp. of Cambridge,

710 F.3d 350, 364 (6th Cir. 2013) (analyzing whether pointing a taser gun was excessive); Binay

v. Bettendorf, 601 F.3d 640, 650 (6th Cir. 2010)); Dorsey v. Barber, 517 F.3d 389, 402 (6th Cir.

2008); Kent v. Oakland Cty., 810 F.3d 384, 394 (6th Cir. 2016). In addition, the Magistrate

Court stated that most other Circuits also view pointing weapons as a use of force. (Id.) (citing

Michael J. Jacobsma, Non-Contact Excessive Force by Police: Is that Really a Thing?, 52 U.

RICH. L. REV. ONLINE 1 (2017)). The Magistrate Court found that this precedent shows that

pointing a weapon is a use of force.

       The Magistrate Court also addressed the cases that Defendant cited which proposed that

threats alone cannot be excessive force. (ECF No. 23 at PageID 82–83.) The Magistrate Court

explained that Defendant’s cases were out-of-circuit district court cases that would conflict with

Sixth Circuit precedent. (ECF No. 80 at PageID 248–49.) As a result, Defendant’s cited cases

failed to persuade the Magistrate Court.

       In brief, the Magistrate Court recommended denial of Defendant’s Motion for Judgment

on the Pleadings, and Defendant objected.



                                                 2
Case 2:19-cv-02767-TLP-tmp Document 88 Filed 09/17/20 Page 3 of 4                      PageID 290




                                         DISPOSITION

       “A party may serve and file objections to the order within 14 days after being served with

a copy.” Fed. R. Civ. P. 72(a). And “[t]he district judge must determine de novo any part of the

magistrate judge’s disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3).

Defendant timely objected to the Magistrate Judge’s R&R. (ECF No. 84.) But his objections are

unpersuasive.

      First, Defendant repeats that a threat is not a use of force, and again references the same

out-of-district cases that failed to persuade the Magistrate Court. (Id. at PageID 264.) This

Court agrees with the Magistrate Court’s interpretation of Sixth Circuit precedent analyzing

threats as a use of force. See Stricker, 710 F.3d at 364. And so, this Court reaches the same

outcome as the Magistrate Court.

       Next, Defendant raises a new issue of whether pointing a weapon is ever excessive.

Defendant contends that “[t]he Sixth Circuit has never found that pointing a taser, as opposed to

actually discharging one, constitutes the use of excessive force.” (ECF No. 84 at PageID 265.)

The Defendant also argues that in each case in which the Sixth Circuit considered threats to be a

use of force the Court then considered excessiveness. (Id. at PageID 264.) The Defendant’s

point about excessive force is well-taken.

       Even so, as the Magistrate Court noted, Defendant did not raise excessiveness in his

Motion. Defendant only raised the excessiveness argument in supplemental objections to the

R&R. And so, the Magistrate Court did not have a chance to consider this issue. The Sixth

Circuit has explained that “absent compelling reasons,” parties may not raise “at the district court

stage new arguments or issues that were not presented to the magistrate.” Murr v. United States,

200 F.3d 895, 902 n. 1 (6th Cir. 2000). This Court cannot discern compelling reasons to



                                                 3
Case 2:19-cv-02767-TLP-tmp Document 88 Filed 09/17/20 Page 4 of 4                      PageID 291




consider excessiveness when the Defendant did not present it to the Magistrate Court. For that

reason, this Court declines to consider whether threatening a person with pepper spray is

excessive.

       The Defendant also cites an out-of-circuit case that describes a hierarchy of weapons,

with pepper spray being the least lethal. (ECF No. 84 at PageID 264–65.) This Court, however,

does not see much difference between a taser and pepper spray. If the Sixth Circuit has

considered pointing a taser to be a use of force, then surely pointing pepper spray can qualify as

a use of force as well. Again though, whether that use of force is excessive is a different question

not appropriately raised here.

       As a result, this Court agrees with the Magistrate Court that threatening to use a weapon

can be a use of force and that excessiveness is not a proper inquiry at this stage. For these

reasons, the Court ADOPTS the R&R in its entirety and DENIES Defendant’s Motion for

Judgment on the Pleadings.

       SO ORDERED, this 17th day of September, 2020.

                                               s/Thomas L. Parker
                                              THOMAS L. PARKER
                                              UNITED STATES DISTRICT JUDGE




                                                 4
